DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims filed 02/25/2021 have been entered and have overcome the 112(b) rejection filed 11/25/2020. Claims 1-9 remain pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe (US 3,823,299) in view of Albrecht (US 2010/0314362) in view of Yang (CN 2319165 Y).

Regarding claim 1, Metcalfe discloses (Fig-3-8) a seam welding method for performing seam welding on a laminate (work pieces 344,342,338,346  disclosed below, further see figure 8), the laminate being formed by stacking a plurality of work means for so regulating the current density through said members and the force exerted thereon by the rotatable electrode as to maintain the maximum temperature of said members below the melting point of the metals of which said members are composed but sufficiently high to create a plastic condition ... permit the diffusion of atoms of the materials of which said members are composed across the faying surface to produce a bond between said members.”(claim 1), because current density is the amount of charge per unit time that flows through a unit area of a chosen cross section, the change in cross section over time due to travel speed necessitates an 
Metcalfe is silent regarding wherein when the seam welding stops in a state where the pair of roller electrodes are unpowered and then the seam welding is to be resumed, the pair of roller electrodes are moved by a predetermined distance in a direction opposite to a relative moving direction during seam welding, to a position which corresponds to a time point when the power was stopped, spot welding is performed on an unwelded portion of the laminate, and the seam welding is resumed after the spot welding is performed.
However Albrecht teaches when the seam welding stops in a state where the pair of roller electrodes are unpowered and then the seam welding is to be resumed, the pair of roller electrodes are moved by a predetermined distance in a direction opposite to a relative moving direction during seam welding, to a position which corresponds to a time point when the power was stopped (upon detection of defect, as indicated by abnormal welding current or voltage detection, the welding portion of the welding system back tracks to the start of the defect detection occurrence (“The controller processes the feedback parameter to check whether the feedback parameter indicates the presence of a weld defect”… “This feedback parameter may be a weld voltage level, a weld current level” [0034] “The positioner or robot performing the welding is then backed up to the starting location of the defect (block 152) where the laser and the arc welder are turned back on (block 154). The laser hybrid welder is then directed by the controller to run another pass over the location of the defect” [0037]), spot welding is performed on an unwelded portion of the laminate (“The laser hybrid welder is then , and the seam welding is resumed after the spot welding is performed (“If the feedback indicates the defect has been repaired, the laser-welder is directed to continue welding” [0037]).
The advantage of stopping seam welding in a state where the pair of roller electrodes are unpowered and then the seam welding is to be resumed, the pair of roller electrodes are moved by a predetermined distance in a direction opposite to a relative moving direction during seam welding, to a position which corresponds to a time point when the power was stopped, and the seam welding is resumed after the spot welding is performed, is to weld a missed weld gap of a work piece “The laser hybrid welder is then directed by the controller to run another pass over the location of the defect (block 156). That is, if the detected gap is small, the laser hybrid welding operation may be interrupted to attempt to repair the gap.” [0037].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe with Albrecht, by adding to the wheel electrode seam welding system of Metcalfe, the back tracking welding method of Albrecht, to weld a missed gap of a work piece. 
Metcalfe is silent regarding spot welding on the laminate.
However Yang teaches spot welding is performed on the laminate (roller wheels provide overlapping spot welds “The speed of an electrode wheel which is corresponding to the process is selected; thus, the welding spot overlaps, and high quality of continuous weld is obtained” (abstract)).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe with Yang, by adding to the ac or dc power supply of Metcalfe, the spot welding capacitor current supply of Yang, to provide a high quality weld overlapping previous weld to form a continuous seam of weld of high quality.

Regarding claim 2, the seam welding method according to claim 1, Metcalfe is silent regarding wherein a position at which spot welding is performed on the laminate is a position away from a terminal end portion of a nugget by seam welding formed in the laminate immediately before seam welding stops.
However Albrecht teaches wherein a position (start of reworked weld, see below further details [0037]) at which spot welding is performed on the laminate is a position away from a terminal end portion (welder moves to last acceptable welded portion of weld and works area of non-weld/gap/defect to weld, see below further details [0037]) of a nugget (last welded portion of work piece before non-weld/gap/defect of weld, see below further details [0037]) by seam welding formed in the laminate immediately before away from terminal end portion “The laser hybrid welder is then directed by the controller to run another pass over the location of the defect (block 156). That is, if the detected gap is small, the laser hybrid welding operation may be interrupted to attempt to repair the gap.” [0037]).
The advantage of performing an additional welding operation at a position away from a terminal end portion of a nugget by seam welding formed in the laminate immediately before seam welding stops, is to weld an area of non-weld/gap/defect in the initial travel of the welder “The positioner or robot performing the welding is then backed up to the starting location of the defect (block 152) where the laser and the arc welder are turned back on (block 154). The laser hybrid welder is then directed by the controller to run another pass over the location of the defect (block 156). That is, if the detected gap is small, the laser hybrid welding operation may be interrupted to attempt to repair the gap.” [0037]
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe with Albrecht, by adding to the seam welding method of Metcalfe as modified above by Yang, the location dependent fixing weld operation of Albrecht, to weld an area missed in the initial travel of the welder.

Regarding claim 3, the seam welding method according to claim 2, Metcalfe is silent regarding wherein the position at which spot welding is performed on the laminate is located on a path where the laminate moves relative to the pair of roller electrodes.

The advantage of wherein the position at which spot welding is performed on the laminate is located on a path where the laminate moves relative to the pair of roller electrodes, is to provide a high quality weld overlapping previous weld to form a continuous seam of weld of high quality “The punching frequency is matched with the rotation speed of the electrode roller to achieve the overlap of the welding points and obtain high-quality continuous welds” (description, third paragraph).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe with Yang, by adding to the welding system of Metcalfe as modified by Albrecht, the spot welding capacitor current supply of Yang, to provide a high quality weld overlapping previous weld to form a continuous seam of weld of high quality.

Regarding claim 4, the seam welding method according to claim 1, Metcalfe is silent regarding wherein the spot welding is performed so that a nugget by seam welding formed in the laminate immediately before seam welding stops overlaps a nugget formed in the laminate by the spot welding.

The advantage of wherein the spot welding is performed so that a nugget by seam welding formed in the laminate immediately before seam welding stops overlaps a nugget formed in the laminate by the spot welding, is to obtain highly quality seam welds “The punching frequency is matched with the rotation speed of the electrode roller to achieve the overlap of the welding points and obtain high-quality continuous welds” (description, third paragraph).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe as already modified by Albrecht in claim 1 further with Yang, by adding to the seam welding system with back welding of Metcalfe, the overlapping spot welding nugget formation of Yang, to provide quality seam welds. 

Regarding claim 5, the seam welding method according to claim 1, Metcalfe is silent regarding wherein the seam welding which is resumed after the end of spot welding is performed so that a nugget formed in the laminate by the spot welding overlaps a nugget formed in the laminate by the seam welding.

The advantage of wherein the seam welding which is resumed after the end of spot welding is performed so that a nugget formed in the laminate by the spot welding overlaps a nugget formed in the laminate by the seam welding, is to weld an area without gap that was missed in the initial welding travel of the welder “The positioner or robot performing the welding is then backed up to the starting location of the defect (block 152) where the laser and the arc welder are turned back on (block 154). The laser hybrid welder is then directed by the controller to run another pass over the location of the defect (block 156). That is, if the detected gap is small, the laser hybrid welding operation may be interrupted to attempt to repair the gap.” [0037].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe with Albrecht, by adding to the seam welding method of Metcalfe as modified above by Yang, the location dependent fixing 

Regarding claim 6, the seam welding method according to claim 1, Metcalfe is silent regarding wherein a welding position of the laminate by seam welding is stored as necessary in a storage unit during seam welding, and the predetermined distance, which is set when the seam welding stops, and by which the pair of roller electrodes move in the direction opposite to the relative moving direction during seam welding, is determined based on the welding position stored in the storage unit at the time of stoppage.
However Albrecht teaches wherein a welding position of the laminate by seam welding is stored as necessary in a storage unit during seam welding (position of stopped welding is known by computational unit for movement of welding position “The positioner or robot performing the welding is then backed up to the starting location of the defect” [0037]), and the predetermined distance (distance to start of gap as disclosed above, see [0037]), which is set when the seam welding stops (weld current or voltage may indicate weld defect “The controller processes the feedback parameter to check whether the feedback parameter indicates the presence of a weld defect”… “This feedback parameter may be a weld voltage level, a weld current level” [0034]), and by which the pair of roller electrodes move in the direction opposite to the relative moving direction during seam welding (welding device travels back to last good location of weld after defect detected “The laser hybrid welder is then directed by the controller to run another pass over the location of the defect” [0037]), is determined based on the 
The advantage of storing welder position in relation to the work piece and moving the welder backwards in relation to seam welding direction, is to provide a system capable of tracking a gap/defect in a weld relative to welder and then to apply a separate welding technique to close/fix said gap/defect “If the size of the defect does exceed the threshold, the controller outputs a control signal that directs the laser to turn off and the arc welder to remain on to fill the gap (block 148). In other words, in the presence of a large gap, the controller directs the welding system to employ conventional welding without the laser to repair the gap. After filling the gap, the laser and the welder are activated to continue welding” [0036].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Metcalfe with Albrecht, by adding to the roller electrode seam welding system of Metcalfe, the locational oriented backwards moving gap welding method of Albrecht, to provide a system capable of tracking a gap/defect in a weld relative to welder and then to apply a separate welding technique to close/fix said gap/defect.

Regarding claim 7, the seam welding method according to claim 1, Metcalfe is silent regarding wherein a relative moving speed of the pair of roller electrodes relative to the laminate during seam welding is stored as necessary in a storage unit, and the 
However Albrecht teaches wherein a relative moving speed (speed of welding device) of the pair of roller electrodes relative to the laminate during seam welding is stored as necessary in a storage unit (speed of welding device is used to determine defect location “the control system may time stamp the acquired data and integrate the time stamped data with the torch travel speed to determine the location of the defect”… “if the travel speed changes over time along the length of the workpieces, the controller may be configured to integrate the varying travel speed with the time stamped data to determine the position of the weld defect 126” [0033]), and the predetermined distance (distance traveled by welding device) by which the laminate moves in the direction opposite to the relative moving direction during seam welding (as disclosed above, location of defect is determined based on relative speed between welder and work piece, see [0033]), the predetermined distance being set when the seam welding stops (defect triggers welding device to move the “predetermined distance” back to defect “If the feedback parameter does indicate a defect, the controller checks whether the size of the defect exceeds a preset threshold (block 146). That is, the controller checks whether a large burn-through is detected, which indicates the presence of a large gap. If the size of the defect does exceed the threshold, the controller outputs a control signal 
The advantage of providing a system capable of tracking the location of defects in a weld through speed of the welder, is to weld a missed weld gap of a work piece “The laser hybrid welder is then directed by the controller to run another pass over the location of the defect (block 156). That is, if the detected gap is small, the laser hybrid welding operation may be interrupted to attempt to repair the gap.” [0037].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe with Albrecht, by adding to the wheel electrode seam welding system of Metcalfe, the back tracking welding method of Albrecht, to weld a missed gap of a work piece. 

Regarding claim 8, Metcalfe in view of Albrecht and Yang below disclose a seam welding device using the seam welding method according to claim 1 to perform seam welding on the laminate. 
Metcalfe discloses (Fig-3-8) a seam welding device for performing seam welding on a laminate (work pieces 344,342,338,346  disclosed below, further see figure 8), the laminate being formed by stacking a plurality of work pieces (work pieces 344,342,338,346 see figure 8, or any of the more than 1 work pieces having a seam weld), by sandwiching the laminate between a pair of roller electrodes (upper 64 and lower 66 electrodes) and supplying power (ac or dc power supply 102 “In bonding apparatus 58 this is accomplished by connecting one side of the output from a conventional a.c. or d.c. power supply 102 through conductor 104 to lower electrode 66 and the other side of the power supply through rigid conductor 106,” (column 13 lines 24-32), additionally see figure 3) between the pair of roller electrodes (power to electrodes via 106 and 104, see figure 3) while moving the pair of roller electrodes relative to the laminate (work piece may be moved relative to roller electrodes or moved by roller electrodes “Also, instead of rotating electrode 64 and 66 to move parts 60 and 62 therebetween, the electrode may be mounted for free rotation and relative movement effected by pushing or pulling the components therebetween” (column 13, lines 13-23)), 
Metcalfe is silent regarding wherein when the seam welding stops in a state where the pair of roller electrodes are unpowered and then the seam welding is to be resumed, the pair of roller electrodes are moved by the predetermined distance in a 
However Albrecht teaches when the seam welding stops in a state where the pair of roller electrodes are unpowered and then the seam welding is to be resumed, the pair of roller electrodes are moved by the predetermined distance in a direction opposite to a relative moving direction during seam welding (upon detection of defect the welding system travels backwards to run another pass over the location with inconstant welding “The positioner or robot performing the welding is then backed up to the starting location of the defect (block 152) where the laser and the arc welder are turned back on (block 154). The laser hybrid welder is then directed by the controller to run another pass over the location of the defect” [0037]) and the seam welding is resumed after the spot welding is performed (“If the feedback indicates the defect has been repaired, the laser-welder is directed to continue welding with the laser and the welder” [0037]).
The advantage of traveling backwards after stopping a welding process is to weld a missed weld gap of a work piece “The laser hybrid welder is then directed by the controller to run another pass over the location of the defect (block 156). That is, if the detected gap is small, the laser hybrid welding operation may be interrupted to attempt to repair the gap.” [0037].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe with Albrecht, by adding to the wheel electrode seam welding system of Metcalfe, the back tracking welding device of Albrecht, to weld a missed gap of a work piece. 

However Yang teaches spot welding is performed on the laminate (roller wheels provide overlapping spot welds “The speed of an electrode wheel which is corresponding to the process is selected; thus, the welding spot overlaps, and high quality of continuous weld is obtained” (abstract)).
The advantage of providing spot welds on a seam weld, is to provide a high quality weld overlapping a previous weld to form a seam of weld of high quality “the triggering angle of control charging controllable silicon SCR 1 (10), SCR2 (11) can be controlled the amplitude of welding current waveform and form the continuous process of solder joint one by one between weldment. The wheel electrode rotating speed of selecting process therewith to adapt just can make solder joint overlap, and obtains high-quality continuous weld.” (Description, second to last paragraph). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Metcalfe with Yang, by adding to the ac or dc power supply of Metcalfe, the spot welding capacitor current supply of Yang, to provide a high quality weld overlapping previous weld to form a continuous seam of weld of high quality.

Regarding claim 9, Metcalfe disclose the seam welding method according to claim 1, Metcalfe as already modified by the spot welding reference Yang in claim 1, further discloses (Fig-3-9-10) wherein the spot welding is performed using the roller .

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
Applicant firstly argues (page 4) “Upon careful consideration and in light of the above clarifying modifications to claim 1, applicant respectfully submits that the rejection is overcome and that each of present claims 1-8 patentably distinguish over the references of record, including Metcalfe, Albrecht and Yang, because none of the references disclose or suggest features as now defined in the last clause of claim 1, whereas such features provide important advantages in the art. Further, applicant submits that persons of ordinary skill in the art would not agree that the Examiner's proposed modifications to Metcalfe's seam welding method based on select teachings of the secondary references are obvious under 35 USC § 103, noting that Albrecht's hybrid (laser and arc) welding method is very different from Metcalfe's seam welding method and cannot be predictably applied thereto, while Yang does not actually disclose or suggest a continuous welding method involving seam and spot welding as claimed.”
However Examiner respectfully disagrees, because in response to applicant's argument that Albrecht and Yang are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In the first instance regarding Albrech, Albrecht teaches a method and apparatus for detecting weld defects through electrically monitoring the output power to the welding operation -“The controller processes the feedback parameter to check whether the feedback parameter indicates the presence of a weld defect”… “This feedback parameter may be a weld voltage level, a weld current level” [0034], because monitoring of the output power of any welding system would be indicative of power supplied to the work piece, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to combine the output monitoring with subsequent welding pass of Albrecht to any welding system having an electrical relation to the welding performed, to detect and fix a output power related defect in the weld seam, as disclosed above at [0034] of Albrech.	In the second instance regarding Yang, Yang teaches a method for obtaining high quality welds through the use of overlapping spot welds -“to provide a high quality weld overlapping a previous weld to form a seam of weld of high quality “the triggering angle of control charging controllable silicon SCR 1 (10), SCR2 (11) can be controlled the amplitude of welding current waveform and form the continuous process of solder joint one by one between weldment. The wheel electrode rotating speed of selecting process therewith to adapt just can make solder joint overlap, and obtains high-quality continuous weld.” (Description, second to last paragraph). Because a continuous seam is the desired output of both Yang’s roller electrode system and of Metcalfe’s roller electrode system, it would have been obvious to someone with ordinary skill in the art at 
Therefore the rejection is maintained.

Applicant secondly argues (page 9-10) “Metcalfe merely discloses a seam welding method dating back to 1070 or so and discloses nothing corresponding to the features set forth in the last paragraph of claim 1 as conceded by the Examiner. 
Albrecht discloses a laser hybrid welding systems using a laser welding and an arc welding adapted to identify and fix a weld defect. However, Albrecht does not disclose seam welding and does not involve use of roller electrodes, which is the specific subject of the presently claimed invention. In this regard, Albrecht does not disclose or suggest features involving a situation where seam welding involving roller electrodes is stopped, the roller electrodes are unpowered and then the seam welding is to resume, contrary to as indicated by the Examiner in page 4, lines 8 to 11 of the Office Action. Furthermore, although, Albrecht may disclose moving the electrodes in his hybrid welder (lase and arc welding) to the defect spot of welding for fixing, according to Albrecht, the electrodes are moved to a defect location which was already welded. This differs from the presently claimed invention which moves back the roller electrodes to a position corresponding to the start point when power was stopped, or in other words to a location where the unwelded portion occurred at the time when the welding was interrupted. 

Therefore the rejection is maintained. 

Applicant thirdly argues (page 10) “As noted in the present specification, with reference to FIGS. 6B-6C and the discussion of same, the predetermined distance by which the roller electrodes are moved back may actually be less than a distance which roller electrodes continued to move after power was stopped, ‘[I]n order to suppress shunt current of the spot welding and improve the nugget by spot welding ...’, but still do not move to a defect location which was already welded. 
Given the significant difference between Albrecht's hybrid welding method and Metcalfe's seam welding method, as well as the actual disclosure of Albrecht regarding re-welding over a defective weld, persons of ordinary skill in the art would not find that the features defined in the last paragraph of claim 1 are made obvious by Albrecht and Metcalfe.
corresponds to a time point when the power was stopped” (corresponding is defined as “have a close similarity; match or agree almost exactly” –oxford, which merely provides for a position being generally where the electrodes ceased to be operational, because the welding system of Albrecht returns to the defect positon as detected by power output interruption, a corresponding relation exists to a time point of the power output interruption and location of the welding system.
Further it would have been obvious to someone with ordinary skill in the art to apply only the amount of current needed to any position along any welding pass, in order to reach a state of the highest degree of placidity without transitioning to a liquid state, as taught by primary reference Metcalfe -“means for so regulating the current density through said members and the force exerted thereon by the rotatable electrode as to maintain the maximum temperature of said members below the melting point of the metals of which said members are composed but sufficiently high to create a plastic condition ... permit the diffusion of atoms of the materials of which said members are composed across the faying surface to produce a bond between said members.”(claim 1).
Therefore the rejection is maintained. 


Applicant respectfully submits that persons of ordinary skill in the art would understand Yang's statement to mean that the rotating speed of the roller electrode is controlled to correspond to the current intermittently applied at a constant time interval, and the welding is continuously overlapped and formed. However, this is different from the presently claimed invention in which if the welding is interrupted, additional (spot) welding is provided so that an unwelded portion does not remain.” 
However Examiner respectfully disagrees because In response to applicant's argument that Yang cannot be combined with Metcalfe and Albrecht, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Secondary reference Albrecht teaches advantageous aspects of power output monitoring (current along with voltage) of a welding system, for the advantage of backtracking the welding output component to an areas that missed the intended power output. 
Secondary reference Yang teaches an advantage to the quality of a weld when using an overlapping spot weld technique by means of a capacitive discharge welding system “the utility model relates to a kind of capacitor-discharge seam welded” (page 2, lines -4). Capacitive discharge welding is a spot welding event because the output welding power is released by said capacitor of the capacitor discharge system. Because a capacitor discharges as an event, its release is at a point making it a “spot welding” method, oxford dictionary defines spot welding as “join by welding at a number of separate points”.
Therefore the rejection is maintained.

Applicant fifthly argues (page 11) “Applicant submits that a person skilled in the art would not have arrived at the present invention in which ‘when the seam welding stops in a state where the pair of roller electrodes are unpowered and then the seam welding is to be resumed, the pair of roller electrodes are moved by a predetermined distance in a direction opposite to a relative moving direction during seam welding to a position corresponding to time point when the power was stopped, spot welding is performed on an unwelded portion of the laminate, current is gradually increased until a .
However Examiner respectfully disagrees, because in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Spencer H. Kirkwood/           Examiner, Art Unit 3761    

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726